Citation Nr: 1549152	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, manifested by pain, otherwise claimed as mild to moderate degenerative changes with spina bifida occulta S1.  

2.  Entitlement to service connection for a low back disability, manifested by pain, otherwise claimed as mild to moderate degenerative changes with spina bifida occulta S1.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 1974 and from July 1975 to September 1975.  The Veteran's DD Form 214 issued in September 1975 also reflects one year, seven months, and 29 days of prior inactive service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the May 2013 rating decision, the RO, having considered the Veteran's newly submitted evidence, confirmed and continued the previous denial of service connection for a low back disability.  Although the RO reached the merits of the Veteran's claim, the Board must nevertheless first determine whether new and material evidence has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  


FINDINGS OF FACT

1.  In a final decision decided in April 2007, the RO denied the Veteran's claim of entitlement to service connection for a low back disability, manifested by pain, otherwise claimed as mild to moderate degenerative changes with spina bifida occulta S1.

2.  Evidence added to the record since the final April 2007 denial is neither cumulative nor redundant of the evidence of record at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability, manifested by pain, otherwise claimed as mild to moderate degenerative changes with spina bifida occulta S1. 

3.  The most probative evidence of record does not demonstrate that the Veteran has a low back disability, manifested by pain, that is at least as likely as not related to his active service.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied service connection for a low back disability, manifested by pain, otherwise claimed as mild to moderate degenerative changes with spina bifida occulta S1, is final.  38 U.S.C.A. § 7015(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, manifested by pain, otherwise claimed as mild to moderate degenerative changes with spina bifida occulta S1.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in August 2012 satisfies the duty to notify provisions with respect to new and material evidence and service connection as it notified the Veteran of the requirements for reopening a claim on which a final decision has been rendered and the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486; Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the duty to assist, the Board finds that VA has obtained the Veteran's available service treatment records and post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All attempts to locate and secure the Veteran's treatment records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been made, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with proper notice, orally or in writing, that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) a statement that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.  

In this case, part of the Veteran's service treatment records, notably a report of treatment received for his back injury in February 1974 at the Fort Leonard Wood Army Community Hospital (Fort Leonard Wood ACH), is determined to be unavailable.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The January 2007 VCAA letter provided notice to the Veteran that VA is responsible for obtaining relevant evidence from any Federal agency.  38 C.F.R. § 3.159(e).  VA requested the Fort Leonard Wood ACH records directly from the facility as well as from the National Personnel Records Center (NPRC).  Negative responses were received from both Fort Leonard Wood ACH, in March 2012, and the NPRC, in January 2011.  In a letter to the Veteran dated March 2012, VA informed the Veteran that any medical records from Fort Leonard Wood ACH in his possession should be submitted.  A formal finding of unavailability, dated October 2012, is contained in the record.  In an October 2012 telephone contact, VA informed the Veteran that the identified records from Fort Leonard Wood ACH are unavailable and inquired as to any additional records in the Veteran's possession.  The Veteran stated that he had already submitted everything and requested that his claim be decided as soon as possible.    

In addition, VA obtained relevant Social Security Administration records and VA Medical Center (VAMC) treatment records identified by the Veteran.         

The Veteran was provided a VA examination in May 2013.  The examiner noted his review of the claims file, including the Veteran's service treatment records, VA medical center records, and other non-medical documents related to the claim; performed a clinical examination of the Veteran, including appropriate tests and procedures; and interviewed the Veteran about his medical history and the functional aspects of his disability.  In addition, the examiner provided a written opinion that articulated the reasoning for his medical conclusion.  Therefore, the Board finds that the May 2013 examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable the reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, the RO denied the Veteran's original claim for service connection for low back pain in April 2007, finding the Veteran did not establish that his back condition was either incurred in or caused by service.  The RO cited the Veteran's service treatment records, which do not mention treatment for back pain, and the Veteran's physical examination reports from February 1974 and August 1975, which are negative for spine abnormalities.  In addition, the RO referred to VAMC treatment records stating that the Veteran's back pain was due to postural changes and correcting his posture alleviated "most of" the pain.  He was noted to have degenerative changes of the lumbosacral spine.  

The Veteran was advised of the original denial of his claim and his appellate rights in April 2007.  However, there was no further communication regarding the claim until January 2011, when VA received the Veteran's request to reopen.  Thus, the Veteran did not submit any evidence within one year of the April 2007 rating decision, nor did he file a timely appeal of the decision.  Therefore, the April 2007 rating decision is final.  38 U.S.C.A. § 7015(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The basis of the prior final denial was the RO's finding that the evidence of record did not establish the claimed disability was either incurred in or caused by military service.  Thus, in order for the Veteran's claim to be reopened, evidence addressing this basis must have been added to the record since the April 2007 rating decision.  

Pertinent evidence submitted and obtained since the April 2007 rating decision includes a lay statement from the Veteran's mother, received by VA in February 2011, and medical treatment records from February 1976, which refer to the Veteran's "history of chronic back pain" and history of "compressed vertebrae . . . probably lumbar / discovered while in service in 1973."  

Without addressing the merits of this evidence, the Board finds that the new evidence goes to the issue of whether the Veteran's current low back disability is related to his military service, and it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not been previously considered by VA, and material, as it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.  

The Board thus finds that, since the April 2007 final rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  On this basis, the issue of entitlement to service connection for a low back disability, manifested by pain, otherwise claimed as mild to moderate degenerative changes with spina bifida occulta S1, is reopened.     

Service Connection

As addressed in the Introduction above, the May 2013 rating decision on appeal specifically referenced a "reopened claim" as jurisdiction for its adjudication of the claim on the merits.  Additionally, the statement of the case issued in March 2014 expressly noted that the RO had conducted de novo review of the Veteran's claim.  As such, the Board is not precluded from proceeding with de novo adjudication of the reopened claim at this time.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Here, the Veteran contends that his current low back pain is the result of an in-service accident.  Specifically, the Veteran alleges that in February 1974, he slipped on ice and struck his right lower back on the track of a crawler tractor.  The Veteran states that he sought treatment at the Fort Leonard Wood ACH, where he did one week of physical therapy.  However, medical records from Fort Leonard Wood ACH were unavailable, as set forth in VA's memorandum of unavailability.   In addition, the service treatment records obtained by VA and associated with the claims file do not mention complaints of or treatment for back pain.  Thus, there is no medical evidence in the record of in-service treatment for the asserted back injury.  

According to the Veteran's mother, who submitted a lay statement in January 2011, the Veteran sustained a back injury while at Fort Leonard Wood and received treatment at the Fort Leonard Wood ACH.  She corroborates that the injury occurred in 1974, when the Veteran slipped on an icy or frost-covered tractor track, landing on his low back, and that the Veteran has suffered from back problems ever since.  

The Veteran's report of medical examination for enlistment, dated June 1973, is negative for spine or other musculoskeletal abnormalities, while his report of medical history, also dated June 1973, is negative for recurrent back pain.  In February 1974, upon examination for REL to RES, the Veteran's report of medical examination was negative for spine or other musculoskeletal abnormalities.  However, his report of medical history has a "yes" checkmark next to recurrent back pain, which was crossed out and revised with a "no" checkmark.  In August 1975, the Veteran was examined for the purpose of separation, at which time his spine was listed as normal.  In the corresponding report of medical history, however, the Veteran marked that he had recurrent back pain.  

In February 1976, following his discharge, the Veteran was treated for tonsillitis at the Columbia VAMC.  The examining doctor noted that the Veteran had a history of chronic back pain and compressed vertebrae, probably lumbar, "discovered while in service in 1973."  

The first documented evidence of medical treatment for low back pain is dated April 2004.  A magnetic resonance imaging (MRI) of the Veteran's lumbar spine was performed at a VAMC at that time.  Posterior lateral disc osteophyte complexes were present.  The impressions were small left paracentral disc herniation at L4-5 with inferior subligamentous extension, bilateral spondylolysis and mild spondylolisthesis at L5-S1 with facet arthropathy and a small subcentimeter right-sided synovial cyst posterior to the facet joiont, mild bilateral foraminal narrowing, and mild degenerative disc disease.  The report of an April 2006 MRI included impressions of mild to moderate degenerative changes in the lower lumbar spine and spina bifida occulta, a congenital anomaly, at S1.  

In June 2006, the Veteran again sought treatment for back pain at a VAMC.  At that time, the Veteran stated that he had suffered from "chronic low back pain for over ten years," but also reported that the back pain began in 1974 "from lifting heavy objects in the [A]rmy" and had persisted ever since.  The Veteran was again diagnosed with mild to moderate degenerative changes in the lower lumbar spine.       

The medical evidence of record demonstrates that the Veteran has current mild to moderate degenerative changes in the lower lumbar spine with spina bifida occulta.  In addition, the record contains evidence that the Veteran suffered an injury to his low back during active service.  The Veteran and his mother both submitted lay statements that the injury occurred in February 1974, while the Veteran was stationed at Fort Leonard Wood, and that he had sought treatment at the base hospital.  In the absence of any contradictory evidence, the Board finds that the Veteran is competent to report having sustained a low back injury in service, as such is capable of lay observation.  The Board also finds that the statements of the Veteran and his mother are credible, and sufficient to establish the occurrence of an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (stating "competent lay evidence can be sufficient in and of itself" to obtain disability benefits).     

However, the Board finds that the weight of the competent and probative evidence of record does not support a nexus between the Veteran's current low back disability and his active duty service.  As part of the claims process, the Veteran submitted to a VA medical examination in May 2013.  The examiner reviewed the claims file, considered the Veteran's statements regarding the injury, and performed a physical examination.  After consideration of this evidence, the examiner concluded that it is less likely than not (less than 50 percent probability) that the Veteran's current disability was incurred in or caused by the claimed in-service injury.  The VA examiner provided a well-articulated rationale for the opinion, explaining that the Veteran has multi-level degenerative disease in the cervical and lumbar spine and that "this extensive degeneration did not result from a relatively localized trauma (not known to include a fracture or dislocation) in 1974, but most likely degenerative disease developed from aging during the intervening 32 years to diagnosis."  

Upon review of all the evidence of record, the Board finds that the May 2013 VA examiner's opinion is the most probative evidence regarding the etiology of the Veteran's low back disability.  The examiner's conclusion is based on an extensive examination of the Veteran, review of his claims file, and consideration of reported history, therefore his opinion is afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  

Moreover, while the Veteran is competent to report his symptoms of back pain and the chronicity of those symptoms, he is not competent to render a complex medical opinion.  See Jandreau, 492 F.3d at 1377; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The specific issue in this case, the etiology of the Veteran's current low back disability, falls outside the realm of common knowledge of a layperson.  Thus, although the Veteran is competent to provide statements that he experienced back pain during and after service, he cannot relate those symptoms to his current diagnoses or to his period of active service.  He has not been shown to have the requisite medical knowledge or training to render such an opinion.

With regard to continuity of symptomatology, the Board acknowledges the Veteran's statements that he suffered a back injury during service and experienced low back pain since service.  Nevertheless, the Veteran is not competent to relate this pain to his currently diagnosed degenerative changes of the lumbar spine.  Significantly, although the Veteran has reported chronic back pain and noted that he experienced back pain at the time of his separation, there was no documented or reported diagnosis of degenerative changes of the spine until 2004, many years after the Veteran's separation from service.  The passage of time between the Veteran's discharge and an initial diagnosis is one factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) only apply to the list of disabilities identified under § 3.309(a), which includes arthritis).  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.   In this case, there is no evidence that the Veteran's degenerative arthritic (i.e. osteophyte formation) changes manifested to a compensable degree within one year of separation from service.  While the Veteran asserts that he continued to have chronic back pain after discharge and sought treatment for it, there is no competent evidence that the pain or treatment is related to his current degenerative changes.  Although the treatment records from February 1976 refer to the Veteran's back pain, a doctor's mere notation of a claimant's self-reported symptoms does not constitute a diagnosis.  In this case, the reference to back pain was part of the Veteran's reported medical history during treatment for tonsillitis and there is no evidence that the doctor performed a clinical examination of the Veteran's back or made any diagnosis as to the etiology of the back pain.  Therefore, service connection on a presumptive basis is not warranted.  

As there is no competent and probative evidence providing the required nexus between military service and the Veteran's current low back condition, service connection for a low back disability is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the weight of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability, manifested by pain, otherwise claimed as mild to moderate degenerative changes with spina bifida occulta S1, is reopened.  

Entitlement to service connection for a low back disability, manifested by pain, otherwise claimed as mild to moderate degenerative changes with spina bifida occulta S1, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


